OPINION.
FARRINGTON, J.
The appellant complains, first, that the court erred in admitting in evidence the notice of the lien and the lien filed for the reason that both show on their face that they named the owner of the land to be the firm of Ball & Gunning and not the defendant, The Ball & Gunning Milling Company, a corporation; and second, that the statement of the account set out is not a just and true account of the demand claimed as is contemplated by section 8217, Revised Statutes' 1909, and that section 8212, Revised Statutes 1909, requires plaintiffs to comply with the section first mentioned in this respect before they have a right to impose a lien for labor and material — in other words, that before plaintiffs have carried the burden of making out a case they must introduce evidence showing a compliance with the provisions requiring that a just and true account be filed.
The respondents meet this contention by asserting that the naming of a partnership as the owner did not mislead the defendant corporation; that the misnaming was an honest mistake and was therefore immaterial. We uphold the respondents in this as the facts show an • honest mistake in this respect and that the defendant was in no way hurt or misled, and pass the point by citing.the case of The Fruin-Bambrick Construction Co. v. Jones, 60 Mo. App. l. [See, also, Joplin Sash and Door Works v. Shade, 137 Mo. App. 20, 118 S. W. 1196; Henry v. Plitt, 84 Mo. 237; Bruner Granitoid Co. v. Klein, 100 Mo. App. 289, 73 S. W. 313.]
As to the second point urged by appellant the respondents contend, first, that the statement of account filed is sufficient to meet the requirements of the statute, and second, that as the defendant did not object *346to the introduction of the statement on the ground that it was not a just and true account and because defendant did specifically object because made out against the wrong party, the defendant thereby admitted the sufficiency of the account except as to the special objection, and that the objection that the account was not just and true under the terms of the statute cannot be raised with the record in this condition in this court.
We will first dispose of respondents’ second contention. The authorities cited by respondents sustain the general rule that a party cannot on appeal raise a special objection to the admission of testimony where no such objection was interposed at the trial, and that by making a special objection at the trial he admits that in other respects the evidence is admissible. It is needless to cite the many cases which uphold these statements of the law, respondents having collated a number of them in their brief. There is, however, an exception to these general rules within which we believe the facts put this case. The burden, of course, is always on a plaintiff not only to state a cause of action but to offer some, evidence tending to establish each essential element necessary to permit a recovery,- until he has done that he fails to make out a case, and up to that time, in theory at least, the defendant may occupy the position of an onlooker. Thompson on Trials (2d Ed.), vol. 1, sec. 691, p. 629, under the heading “Evidence having no Probative Value,” states the rule as follows: “An exception to the foregoing rule relates to cases where the evidence, which is admitted without objection, is of such a character that the law ascribes to it no probative value whatever.” Neither a failure to object nor a wrong objection can change the legal effect of evidence. Thompson on Trials (2d Ed.), vol. 2, sec. 2244, p. 1500, in dealing with this question, declares, citing Missouri cases, that it is the province of the court to determine the legal effect of evidence, and — quoting—“ Thus, *347where the evidence is all in, and the judge sees that it does not have the effect in law to entitle the plaintiff to recover, it is his duty to instruct the jury to find for the defendant.” It is held in State v. Kaufman, 45 Mo. App. 656, that the notice of a local option election was insufficient and that such notice as is provided by statute is absolutely essential to the validity of the election. The court there said: “The failure of defendant to object at the trial to the proof of notice of election does not bar him from questioning its legal effect when admitted. Permitting the introduction of the evidence unchallenged does not admit it to be legally sufficient for the purpose for which it was offered. Under defendant’s demurrer to the evidence he was entitled to have the court determine that question. ’ ’ [See, also, Bartlett v. O’Donoghue, 72 Mo. 563; Pettis County v. Gibson, 73 Mo. l. c. 507; Minter Bros. v. Railroad, 56 Mo. App. 282.] We therefore hold that where evidence offered has not the legal effect to establish an essential element or fact which it was necessary for plaintiff to establish in order to be entitled to a judgment, a judgment in his favor must fall because of a failure of proof; and that his failure to offer probative evidence cannot be cured by an insufficient objection or no objection at all. A plaintiff failing to make out his case by not offering probative evidence of a material and essential fact can stand bn no higher ground than a plaintiff who fails to state such essential fact in the petition. A petition, because of such a failure, is always open to attack as not stating a cause of action regardless of whether an objection was made thereto by demurrer. Then on what theory would the door be closed to the defendant to raise the point that no case has been made by the evidence when he complains thereof in a motion for a new trial?
Now, is the statement in the pleading that plaintiffs have filed a just and true account under the statute and an offer of evidence to sustain such averment *348an essential element or fact which, must be established by a subcontractor in order to maintain a suit to enforce a lien against a landowner? The statute, section 8212, R. S. 1909, provides that a subcontractor “upon complying with the provisions of this article” shall have for his work, materials, etc., a lien upon such building, etc. One of the provisions of that article is that, as shown by section 8217, Revised Statutes 1909, “to file with the clerk of the circuit court of the proper county a just and true account of the demand due him or them after all just credits have been given, which is to be a lien upon such building or other improvements, and a true description of the property.” The essentials of this last mentioned section are that the statement filed with the circuit clerk shall contain a just and true account, a true description of the property, and the naming of the contractor or owner, or both, if known. Plaintiff must plead, and show by his evidence, that he has complied in this particular in order that he have a right to maintain a suit for the enforcement of a mechanic’s lien. This is held in the following cases: Burrough v. White & O’Connor, 18 Mo. App. 229; Boland v. Webster, 126 Mo. App. 591, 105 S. W. 34; Hall v. Johnson, 57 Mo. 521; Patrick v. Faulke, 45 Mo. 312; Williams v. Porter, 51 Mo. 441. While the courts have become more liberal in reference to a defective description, they have not upheld a lien where it was impossible to locate the land at all or the improvement or erection from the statement filed. [Sawyer v. Lumber Co., 172 Mo. 588, 597, 73 S. W. 137; Powers and Boyd Cornice and Roofing Co. v. Trust Co., 146 Mo. App. l. c. 51, 123 S. W. 490; Kirkwood Mfg. & Supply Co. v. Sunkel, 148 Mo. App. l. c. 143, 128 S. W. 528.]
The case of Clark & Lemmon v. Brown, 22 Mo. 140, is cited by respondents in support of their position, but on examination we find that the complaint there was about a defective notice. The court held *349that the notice was for the benefit of the property owner and not the original contractor. In that case it was only the contractor who was complaining of the defect and not the property owner. The owner was not objecting to the form of the service of the notice. That case simply holds that one who is not interested in a defect and whose rights are not affected cannot complain. The opinion falls far short of holding that had the property owner made the same objection he would have received the same ruling. It does, however, hold that as against the property owner the notice is “manifestly essential to create a lien.”
What is said in the case of Rumsey Mfg. Co. v. Baker, 35 Mo. App. 217, was with reference to setting aside a judgment rendered at a former term of the circuit court. The question presented was whether at a subsequent term it was error to refuse to set aside a judgment rendered at a former term on a motion filed at the subsequent term setting up the fact that the court was without jurisdiction to render judgment because of defective service and a defective statement in the mechanic’s lien statement. No such question is presented in our case.
We cannot assent to the proposition that where a defendant specifies a wrong objection to offered evidence or makes no objection at all, he thereby admits the legal sufficiency of the evidence offered to establish that which requires probative evidence and waives the right to point out the failure of the plaintiff in making a case, where the case is tried before the court without declarations of law, judgment is rendered, and a motion for a new trial assigns as error the ground that ‘ ‘ the judgment is against the law as applied to the evidence in this case.”
The very purpose of a waiver is to prevent a forfeiture of a right. (40 Cyc. 254.) But a right which does not exist is not created by a waiver. If plaintiffs failed to file such a statement as is required by stat*350ute giving them a right of action, their right never existed and cannot be brought into being by a waiver under the facts of this case.
Does the account filed set out in the statement meet the requirements of “a just and true account?” As to the amount claimed for extras there can be no doubt as to its failure; such items are in no way designated, itemized or shown except in the lump sum together with the balance claimed under the contract. As between an original contractor and the landowner the statement would not in any sense contain a just and true account for the demand for such extras, and certainly not in the case of a subcontractor. The authorities are now practically agreed that as between the landowner and an original contractor, where there is a contract calling for labor and material and the price is fixed at a lump sum, a statement filed showing the demand claimed for lienable items, setting forth the character of the items, for the price fixed in the contract, followed by the credits due thereon, is a sufficient account to meet the requirements of law, this, because the landowner knows what his contract calls for, he knows the terms thereof, and therefore is advised when he sees the lien statement showing the items which weré to be furnished under the contract. It seems that the same doctrine has been applied as between the landowner and a subcontractor. This we take to he settled by the following cases: Mahan v. Brinnell, 94 Mo. App. 165, 67 S. W. 930; Mitchell Planing Mill Co. v. Allison, 138 Mo. 50, 40 S. W. 118; National Press Brick Co. v. Construction Co., 177 Mo. App. 573, 160 S. W. 1073; Hilliker v. Francisco, 65 Mo. 598. In the case last cited we notice that the court called attention to the fact that the owner knew of the contract between the subcontractor and the original contractor. However, in the three preceding cases that element is not mentioned nor made a prerequisite. And this again convinces us of the correctness of the trial *351court’s action in admitting the lien statement herein-before discussed. That statement when presented was competent provided it was followed up with a showing that the items contained therein were furnished under a contract. And had a specific objection been made to the lien account when it was offered the court would have properly overruled such specific .objection because the court could not at that time tell whether the plaintiffs were going to follow up the offer of the lien statement and show that they furnished the labor and material under a contract. The plaintiffs did follow up the offer of the lien statement and showed that a part of the amount claimed was furnished under a contract, thereby making the lien statement offered under the law a just and true account as to the amount furnished under the contract, but they failed to show that the extras were furnished under any contract whatever and therefore their case failed as to the amount claimed for extras. We hold that the mistake in the name designated in the notice and lien was not fatal to the right to enforce the lien, that the account and statement is not in compliance with the statute as to extras furnished, and that the account and statement for items due under the subcontract complies with the law as to the amount due and unpaid thereunder. The judgment is accordingly reversed and the cause remanded with directions to the circuit court to enter a judgment for the plaintiffs against Watts in the sum of $818.75 and make such judgment a lien against the real estate and improvements described belonging to the defendant, The Ball & (running Milling Company, in the sum of $418.75 together with the interest on the last-mentioned amount from the date of the filing of the lien in the office of the circuit clerk.
Sturgis, J., concurs. Robertson, P. J., dissents.